BeogdeN, J.
Was the opinion of the coroner based upon the post mortem examination, that the assured died “from some poisonous sub*704stance taken internally” sufficient evidence to warrant recovery upon tbe policy and ward off a nonsuit?
Tbe evidence discloses tbat for sometime prior to bis death tbe deceased bad been drinking heavily and continuously. There was no evidence tbat the deceased bad taken a drink on tbe morning of bis death, but be bad been to a cafe and consumed a glass of buttermilk. All tbe evidence was to tbe effect tbat tbe buttermilk was wholesome. Shortly after drinking tbe buttermilk tbe deceased vomited and went to a drug store where a physician administered pepsin and soda. All tbe evidence was to tbe effect tbat tbe pepsin and soda were harmless. Thirty minutes thereafter tbe insured was dead.
Tbe theory advanced by tbe plaintiff is tbat tbe deceased was poisoned either by tbe buttermilk or tbe liquor which be bad been drinking. An examination of tbe evidence, however, discloses no evidence of poisoning except tbe statement of tbe coroner tbat in bis opinion tbe insured died from some “poisonous substance taken internally.”
Tbe liability clause of tbe policy of insurance rested upon death or injury “solely through external, violent and accidental means.” Therefore, in order to warrant recovery for death in such event, such death must not only be accidental but must be produced by “accidental means.”
There is abundant authority for tbe jiroposition tbat death caused by inadvertent poisoning or by taking poison through mistake constitutes “accidental means” within tbe meaning of clauses similar to tbe one forming tbe basis of this suit. Tbe law bearing upon tbe subject may be found in 13 A. L. R., 657; 14 A. L. R., 784; 41 A. L. R., 363; Calkins v. National Travellers’ Benefit Association, 204 N. W., 406; Christ v. Pacific Mutual Life Ins. Co., 144 N. E., 161; Olinsky v. Railway Mail Asso., 189 Pac., 835; Ætna Life Ins. Co. v. Brand, 265 Fed., p. 6; U. S. Mutual Accident Asso. v. Barry, 131 U. S., 121, 33 L. Ed., 66. See, also, Harris v. Ins. Co., 204 N. C., 385. Tbe interpretation 'of tbe term “accidental means” is not uniform but in large measure tbe judicial variability arises from the dissimilarity of facts involved.
Tbe interpretation given in the Olmslcy case, supra, is as follows: “It may be treated as established by tbe great weight of authority tbat an injury is not produced by accidental means . . . where it is tbe direct, though unexpected, result of an ordinary act in which tbe insured intentionally engages.” Tbe Barry case, supra, states tbe principle in these words: “Tbat, if a result is such as follows from ordinary means, voluntarily employed, in a not unusual or unexpected way, it cannot be called a result effected by accidental means; but tbat if, in the act which precedes the injury, something unforseen, unexpected, unusual occurs which produces the injury, then tbe injury has resulted through accidental means.”
*705Upon consideration of these authorities and others of like import, it seems that “accidental means” implies “means” producing a result which is not the natural and the probable consequence of such means. If the result, although unexpected, flows directly from an ordinary act in which the insured voluntarily engages, then such is not deemed to have been produced by accidental means.
Applying the accepted principles of law to the facts, it does not appear that the deceased took poison by mistake or through inadvertence. Assuming that there was evidence of poison in his stomach after death, there is no evidence that it got there through accidental means. Indeed, the facts and circumstances disclose without equivocation that any poison in the stomach of deceased was the natural and probable consequence of an ordinary act in which he voluntarily engaged. Hence no recovery can be sustained and the motion for nonsuit should have been allowed.
Error.